While the complaint is framed as an action for a declaratory judgment, in the first two causes of action plaintiff seeks to recover additional salary allegedly due pursuant to salary schedules adopted by defendants, as required by sections 883 and 889 of the .Education Law. By the third cause of action plaintiff seeks to recover additional salary allegedly due pursuant to section 245 of the Military Law. Defendants’ motion to change the venue from Westchester County to Kings County was denied, and defendants appeal. Order reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. The action is one against public officers for an official act or omission within the meaning of subdivision 2 of section 184 of the Civil Practice Act, and must be tried in Kings County, where it arose. Hagarty, Acting P. J,, Carswell, Johnston, Adel and Sneed, JJ., concur.